Case 2:13-cr-00071-SPC-DNF Document 44 Filed 07/08/20 Page 1 of 3 PageID 113




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                               CASE NO.: 2:13-cr-71-FtM-38DNF

MILLICEN JOCIRIN


                                                 ORDER1

        Before the Court is pro se Defendant Millicen Jocirin’s letter requesting home

confinement or compassionate release because of the COVID-19 pandemic (Doc. 40)

and the Government’s response in opposition (Doc. 43). For the below reasons, the Court

denies Defendant’s motion.

        In 2013, the Court sentenced Defendant to 140 months’ imprisonment for a drug

offense.    (Doc. 35). He is serving that sentence at Federal Correctional Institution

Coleman, with a projected release date in three plus years. (Doc. 43 at 1). At age thirty-

nine, Defendant says that he has hypertension and is overweight and thus “susceptible

to contract the deadly virus.” (Doc. 40 at 1). As such, he asks the Court to let him finish

the rest of his sentence in home confinement or grant him compassionate release. The

Court can do neither for several reasons.

        First, the Court has no authority to order the Bureau of Prison to place Defendant

in home confinement. The location of incarceration is solely the agency’s decision. 18

U.S.C. § 3621(b) (“The Bureau of Prisons shall designate the place of the prisoner's




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide. The Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:13-cr-00071-SPC-DNF Document 44 Filed 07/08/20 Page 2 of 3 PageID 114




imprisonment[.]”); McKune v. Lile, 536 U.S. 24, 39 (2002) (“It is well settled that the

decision where to house inmates is at the core of prison administrators’ expertise.”).

      Second, Defendant has not shown that he requested home confinement or

compassionate release from the Warden of FCI-Coleman or exhausted any

administrative rights available to him before filing this motion.      See 18 U.S.C. §

3582(c)(1)(A); 28 C.F.R. 571.61 (setting administrative procedures for making the request

to the warden in writing); 28 C.F.R. 571.63 (setting administratives procedure for denial

of a prisoner’s request by warden). In fact, Defendant’s motions is silent on the issue.

(Doc. 40). And the Government has provided documents showing that Defendant has

taken no administrative steps before filing the motion. (Doc. 43-1; Doc. 43-2).

      Third, even had Defendant exhausted his administrative remedies, he fails to show

“extraordinary and compelling” reasons to warrant compassionate release. A reduction

for extraordinary and compelling circumstances must be consistent with the United States

Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A). From there,

courts rely on U.S.S.G. § 1B1.13, which lists four extraordinary and compelling

circumstances: serious medical condition, advanced age and deteriorating health, family

circumstances, and other extraordinary and compelling reasons the BOP Director

determines. U.S.S.G. § 1B1.13, cmt. n.1.

      None of the circumstances Defendant relies on falls within the Commission’s policy

statement. Even taking as true that Defendant has a serious medical condition (which is

unsupported by any medical evidence), he does not allege his health is deteriorating or

any other circumstances to warrant release. See, e.g., United States v. Eberhart, No. 13-

cr-313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General concerns




                                            2
Case 2:13-cr-00071-SPC-DNF Document 44 Filed 07/08/20 Page 3 of 3 PageID 115




about possible exposure to COVID-19 do not meet the criteria for extraordinary and

compelling reasons for a reduction in sentence set forth in the Sentencing Commission’s

policy statement on compassionate release, U.S.S.G. § 1B1.13.”).

       Although the Court understands Defendant’s concern about COVID-19, it does not

possess the authority to reduce his sentence or grant him compassionate release under

the facts. Nor has Defendant established that the steps being taken by the BOP and his

facility are insufficient under his personal circumstances.

       Accordingly, it is now

       ORDERED:

       Defendant Millicen Jocirin’s letter requesting home confinement or compassionate

release because of the COVID-19 pandemic (Doc. 40) is DENIED.

       DONE AND ORDERED in Fort Myers, Florida on this 7th day of July 2020.




Copies: Counsel of Record




                                             3
